Citation Nr: 0313179	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for weight loss, 
shortness of breath, chronic cough, itchy skin, festers on 
head, joint pain and stiffness, short term memory loss, 
snoring, loss of taste, difficulty speaking, urinary 
urgency/frequency with incomplete voiding, sinusitis, and gum 
disease, claimed as secondary to undiagnosed illness.

2.  Entitlement to service connection for herniated nuclear 
pulposus (HNP) of the lumbar spine at L4-5, left kidney renal 
calculi, degenerative arthritis of the right knee with torn 
medical meniscus, left carotid artery abnormality, residuals 
of left hand injury, cheek scar, status post excision, 
tympanomandibular joint (TMJ) disease, plantar fasciitis, 
lateral epicondylitis of the right elbow, chronic obstructive 
pulmonary disease (COPD), dextroscoliosis of the thoracic 
spine, gastroesophageal reflux disease (GERD), a left 
shoulder disorder, esophagus lymphoid hyperplasia with cystic 
cysts, epididymal cyst of the right testicle, hydrocele of 
the left testicle, supravalvular pulmonic arterial stenosis, 
and right maxillary sinusitis.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1975 to August 1978, 
and from February 1980 to February 1999.

Initially, the Board of Veterans' Appeals (Board) notes that 
while some of the statements made by the veteran at his 
hearing before the Board implied that he was withdrawing some 
of the issues on appeal, it is not clear from the record that 
he specifically withdrew any of the issues.  Consequently, 
the Board finds that it must address each of the issues 
developed for appellate review.

The Board further notes that due to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
(VCAA), the Board finds that it is necessary to remand the 
claims for service connection for weight loss, shortness of 
breath, itchy skin, festers on head, joint pain and 
stiffness, short term memory loss, snoring, loss of taste, 
difficulty speaking, urinary urgency/frequency with 
incomplete voiding, and gum disease, claimed as secondary to 
an undiagnosed illness, and the issues of entitlement to 
service connection for degenerative arthritis of the right 
knee with torn medical meniscus, left carotid artery 
abnormality, residuals of left hand injury, cheek scar, 
status post excision, plantar fasciitis, lateral 
epicondylitis of the right elbow, COPD, dextroscoliosis of 
the thoracic spine, a left shoulder disorder, esophagus 
lymphoid hyperplasia with cystic cysts, and hydrocele of the 
left testicle.  These issues will be addressed more fully in 
the remand portion of this decision.


FINDINGS OF FACT

1.  There is objective evidence of chronic disability 
manifested by symptoms of cough due to an undiagnosed 
disability.

2.  Sinusitis is related to active service.

3.  HNP of the lumbar spine at L4-5, left kidney renal 
calculi, TMJ disease, GERD, epididymal cyst of the right 
testicle, supravalvular pulmonic arterial stenosis, and right 
maxillary sinusitis are related to active service.  


CONCLUSIONS OF LAW

1.  Undiagnosed illness manifested by chronic symptoms of 
cough was incurred in active service in Southwest Asia.  
38 U.S.C.A. § 1117, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.317 (2002).

2.  Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  HNP of the lumbar spine at L4-5, left kidney renal 
calculi, TMJ disease, GERD, epididymal cyst of the right 
testicle, supravalvular pulmonic arterial stenosis, and right 
maxillary sinusitis were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that these issues have already 
been sufficiently developed pursuant to the guidelines 
established by the VCAA.  In this regard, the record contains 
relevant medical examination and other evidence that permits 
the Board to properly address these claims, and while the 
record does not reflect that the veteran was properly advised 
of his rights under the VCAA, as a result of the Board's 
decision to grant these claims, any failure to notify and/or 
develop the claims cannot be considered prejudicial to the 
veteran.  Accordingly, the Board finds that no further notice 
and/or development is required as to these matters pursuant 
to the VCAA.

The Board would like to further point out that while the 
regional office (RO) did not advise the veteran of relevant 
revisions that became effective March 1, 2002 (Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, 15 Stat. 976 (2001)), the relevant provisions expanded 
compensation to Persian Gulf veterans to include medically 
unexplained chronic multisystem illness such as fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome, and 
the disabilities that would be affected by this change are 
being remanded by the Board for further notice and/or 
development under the VCAA.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2002).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection of the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2002); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with one device 
and the Kuwait Liberation Medal.

March 1985 service chest X-rays revealed pulmonary vascular 
prominence in both lung fields.

Hospital records from April 1985 reflect that the veteran 
underwent a laparotomy and splenectomy as a result of a ski 
accident in February 1985.  

August 1988 bilateral carotid duplex scanning revealed no 
elevated ratios on either side to suggest a significant 
degree of stenosis in either proximal internal carotid 
artery.  While it was further noted that the ratio of blood 
flow in the common carotid arteries was considered borderline 
abnormal with diminished flow being seen on the left compared 
to the right, the significance of this was not known.

Service X-rays from June 1991 revealed no change of chronic 
pleural thickening at the left costophrenic angle since July 
1988, and no radiographic evidence of acute cardiopulmonary 
abnormality.  Service medical records from August 1991 
reflect the existence of a moderately high grade obstruction 
of the left distal ureter, but that a definite stone was not 
identified.  However, an August 1991 pathology report does 
reflect the passage of a ureteral stone and a diagnosis of 
ureteral calculus.

February 1994 magnetic resonance imaging (MRI) of the lumbar 
spine revealed an impression of a central-leftward HNP at L5-
S1.

May 1995 service X-rays of the sinuses revealed probable 
osteoma, right maxillary sinus and that the right humerus 
revealed negative findings.

Service X-rays of the sinuses in May 1996 revealed an 
impression of right maxillary sinus mucous retention cyst or 
polyp.  X-rays at this time of the chest indicated chronic 
left costophrenic angle blunting without evidence of acute 
cardiopulmonary disease.

October 1997 computed tomography (CT) of the sinuses was 
interpreted to reveal an occluded left and narrowed right 
infundibulum with probable right maxillary mucous retention 
cyst or polyp.  Late October 1997 service medical records 
further reveal treatment for GERD and an assessment that 
included GERD.

Service X-rays from March 1998 revealed mucosal thickening 
along the lateral wall in the floor of the right maxillary 
sinus, and a concha bullosa of the right middle turbinate was 
also evident.  The impression included evidence of chronic 
mucosal disease involving the right maxillary sinus, and 
concha bullosa of the right middle turbinate.

Service records further reflect April 1998 complaints of left 
testicular pain over the previous three months, with an 
enlarged epididymis but no masses.  The provisional diagnosis 
was left testicular pain with small left hydrocele and 
heterogeneous area in the right posterior testis.  

A June 1998 military hospital clinical evaluation summary 
reflects that the veteran sustained a neck injury in an auto 
accident in 1986 and internal injuries as a result of a ski 
accident in 1985.  As a result of the ski accident, the 
veteran underwent splenectomy and a right nephrectomy.  It 
was also noted that the veteran had a C5-6 laminectomy in 
December 1997 and tonsillectomy and adenoidectomy in April 
1998.  Current complaints included increased frequency of 
colds and sinus drainage, a worsening cough, excessive 
sneezing, and worsening dyspnea with exertion.  The veteran 
also had noticed increased swelling in the right testicle and 
increased left testicular pain.  Physical examination 
revealed a grade I-II/IV early systolic ejection murmur.  
Testicular examination was notable for an enlarged right 
testicle compared with the left, and a somewhat larger right 
epididymis.  The impression included possible aortic 
stenosis, the examining physician believing that the cough 
and symptoms of cold and sneezing might be related to the 
veteran's Gulf War experience, left testicular pain and right 
epididymal fullness. 

A July 1998 service echocardiogram revealed mild 
supravalvular pulmonic stenosis.

August 1998 service X-rays of the scrotum were interpreted to 
reveal a heterogeneous area in the posterior aspect of the 
right testis, unchanged from July 1998, which might be 
evidence of previous infectious or inflammatory disease, 
although an intratesticular mass could not be entirely 
excluded, a small right epididymal cyst, and left-sided 
hydrocele.

November 1998 service X-rays of the upper gastrointestinal 
(GI) system revealed negative findings.

Service medical records from February 1999 reflect that the 
veteran reported the recent passing of a left kidney stone.  
Evaluation at this time further revealed a small calculus in 
the veteran's remaining left kidney which was subsequently 
passed.  

Service dental records from February 1999 reflect that 
evaluation revealed moderate "pedoni" and marginal gingival 
inflammation.  They also reflect evaluation and treatment for 
symptoms of TMJ syndrome.  

A February 1999 military hospital Gulf War evaluation 
summary, reflects assessments that included mild 
supravalvular pulmonic stenosis and chronic mild testalgia of 
the right testis.

VA general medical examination in April 1999 revealed that 
current complaints included dyspnea with exertion with 
tachycardia clearing with rest, and non-localized chest pain.  
Physical examination revealed a rather harsh systolic murmur 
over the left precordium with a splitting of the second heart 
sound.  Examination of the abdomen revealed marked scarring 
with a midline and vertical and left horizontal scar 
encompassing the left quadrants.  Several operative wounds 
were also noted on both sides of the midline.  The right 
epididymis was enlarged, smooth, nontender and noninflammed.  
The diagnosis included status post severe trauma (1985) 
manifested by unconsciousness, short term memory impairment, 
splenectomy, right nephrectomy, exploratory laparotomy, 
respiratory distress syndrome, acute renal failure, and lower 
extremity infected wounds; cardiac abnormality previously 
diagnosed as pulmonic arterial stenosis; history of renal 
calculi; enlargement of the right epididymis, cystic in 
nature; GERD; and Persian Gulf War syndrome.

VA CT in April 1999 was interpreted to reveal inflammatory 
changes involving the right maxillary sinus.

VA neurological examination in April 1999 revealed the 
veteran's reported history of low back pain, beginning in 
1985.  The diagnosis was chronic low back pain, currently 
intermittent, requiring no specific intervention, and history 
of cervical spinal fusion, secondary to herniated nucleus.

VA joints examination in April 1999 revealed the veteran's 
reported history of back pain since 1987.  

VA spine examination in April 1999 indicated a diagnosis of 
post discectomy arthralgia of the cervical and lumbosacral 
spine with no loss of function due to pain.  X-rays of the 
lumbar spine were interpreted to reveal mild disc space 
narrowing at L5-S1.

April 1999 VA dental examination revealed the veteran's 
report of in-service dental evaluation wherein he was told 
that he had TMJ disease and was furnished with a soft splint.  
The diagnosis included TMJ complaints, rule out internal 
derangement, and deviated septum with hypertrophy of the 
turbinates.

At the veteran's hearing before the Board in September 2002, 
the veteran testified that he began to have a cough while 
still in Southwest Asia, and still had a cough, which he 
thought might be related to his sinusitis (transcript (T.) at 
pp. 5-6).  His joint pain and stiffness reportedly began in 
1992 or 1994, which he believed could be related to his back, 
neck and knee problems (T. at p. 13).  He would take Tylenol 
for the pain at the rate of six pills a day (T. at p. 13).  
He also had daily problems with his symptoms of sinusitis, 
which first began in approximately 1990 (T. at p. 23).  The 
veteran first had back problems in about 1988 (T. at p. 27).  

The veteran had passed several kidney stones with his 
remaining left kidney, most recently in early 1999 (T. at pp. 
31-32).  The veteran believed that he had some disability 
arising out of an abnormality associated with the left 
carotid artery (T. at pp. 37-38).  The veteran also continued 
to complain of popping in his jaw which was noted by the 
physicians to be a "little TMJ" (T. at p. 40).  The veteran 
further noted that his GERD was being taken care of with diet 
and over-the-counter medication (T. at p. 48).  The veteran 
also continued to have a cyst on his right testicle and a 
left hydrocele (T. at pp. 52-53).  The supravalvular pulmonic 
arterial stenosis was related to some of the other symptoms 
that had previously been addressed (T. at p. 53).

Evidence submitted by the veteran at the time of his 
September 2002 hearing consisted of the veteran's statement 
outlining the treatment and diagnoses related to each of his 
claimed disabilities, a statement from a personal trainer who 
had witnessed manifestations of the veteran's back problems, 
a statement from his spouse relating to her observations of 
the veteran's symptomatology, and the results of a private 
medical evaluation that took place in December 2001.  


II.  Analysis

The Board has carefully reviewed the record and initially 
notes that the evidence of record does reflect a current 
diagnosis of chronic cough which has not been attributed to a 
known diagnosis (it may be a symptom of diagnosed respiratory 
disorders but this is not clear from the evidence of record) 
and which is believed by an examiner in June 1998 to be 
associated with the veteran's Gulf War experience, and an 
established diagnosis of sinusitis that is manifested by 
evidence of continuing symptomatology since service.  

Therefore, with respect to the disabilities for which the 
veteran is seeking to obtain service connection as secondary 
to undiagnosed illness, the Board finds that the evidence 
does support the grant of service connection for chronic 
cough that is otherwise not associated with service-connected 
respiratory disability, i.e., as an undiagnosed illness, and 
also supports the grant of service connection for sinusitis, 
not as an undiagnosed illness, but as a disability that is 
the subject of established diagnoses and continuity of 
symptomatology.  

As for the claims for service connection for HNP of the 
lumbar spine at L4-5, left kidney renal calculi, TMJ disease, 
GERD, and epididymal cyst of the right testicle (in view of 
the Board's decision to grant service connection for 
sinusitis, the issue of entitlement to the more specific 
disability of right maxillary sinusitis is also granted), 
there are also diagnoses both currently and in service, 
evidence of continuity of symptoms, and no evidence of an 
intervening incident or event that is shown to be causally 
related to such disability.  Therefore, the Board finds that 
the evidence also supports the grant of service connection 
for these claimed disabilities.

Finally, with respect to the issue of entitlement to service 
connection for supravalvular pulmonic arterial stenosis, 
while there is an indication in the record that the veteran's 
supravalvular pulmonic arterial stenosis may be congenital in 
nature, the evidence otherwise also reflects diagnoses both 
currently and in service, evidence of continuity of symptoms, 
and a lack of any evidence of an intervening incident or 
event that has been linked to such disability.  Accordingly, 
the Board will give the veteran the benefit of the doubt, and 
additionally grant service connection for this disorder.



ORDER

The veteran's claims for service connection for chronic 
cough, sinusitis, HNP of the lumbar spine at L4-5, left 
kidney renal calculi, TMJ disease, GERD, epididymal cyst of 
the right testicle, supravalvular pulmonic arterial stenosis, 
and right maxillary sinusitis are granted.  


REMAND

As was noted previously, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must come 
forward first with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to the veteran's remaining claims for 
service connection for weight loss, shortness of breath, 
itchy skin, festers on head, joint pain and stiffness, short 
term memory loss, snoring, loss of taste, difficulty 
speaking, urinary urgency/frequency with incomplete voiding, 
and gum disease, claimed as secondary to an undiagnosed 
illness, and the issues of entitlement to service connection 
for degenerative arthritis of the right knee with torn 
medical meniscus, left carotid artery abnormality, residuals 
of left hand injury, cheek scar, status post excision, 
plantar fasciitis, lateral epicondylitis of the right elbow, 
COPD, dextroscoliosis of the thoracic spine, a left shoulder 
disorder, esophagus lymphoid hyperplasia with cystic cysts, 
and hydrocele of the left testicle, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in March 2003, advising 
him of this information, and affording him an opportunity to 
respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, it is apparent that 
the Board must remand the veteran's claims to the RO for a 
review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider the claim has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
last statement of the case issued in May 2001.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claim, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
and the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice as 
required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

